Citation Nr: 1326347	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  08-32 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent prior to July 31, 2009, and greater than 20 percent thereafter for degenerative disc disease of T-9.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, the Veteran's claim for a disability rating greater than 10 percent for degenerative disc disease of T-9.

In an October 2009 rating decision, the RO assigned a higher 20 percent rating effective July 31, 2009, for the Veteran's service-connected degenerative disc disease of T-9.  Because the ratings assigned to the Veteran's service-connected degenerative disc disease of T-9 are not the maximum ratings available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

This matter also is on appeal from an August 2009 rating decision in which the RO denied the Veteran's claim of entitlement to a TDIU.  A Travel Board hearing was held at the RO in September 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected disabilities.  Thus, the Board finds that a TDIU claim has also been reasonably raised by the record evidence.

In September 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed the RO/AMC to obtain the Veteran's up-to-date VA treatment records.  These records subsequently were associated with the claims file.  The Board also directed the RO/AMC to schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected degenerative disc disease of T-9 and the impact of his service-connected disabilities on his employability.  This examination occurred in July 2012.   See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  Prior to July 31, 2009, the Veteran's service-connected degenerative disc disease of T-9 is manifested by, at worst, complaints of chronic low back pain, flexion to 90 degrees with complaints of pain beginning at 30 degrees with pain but no additional limitation of motion following repetitive testing, and marked degenerative spondylitic changes of the lumbosacral spine on x-rays.

2.  Effective July 31, 2009, the Veteran's service-connected degenerative disc disease of T9 is manifested by, at worst, forward flexion limited to 55 degrees with pain beginning at 40 degrees following repetitive range of motion testing.

3.  Service connection is in effect for diabetes mellitus, currently evaluated as 20 percent disabling effective March 13, 2008, degenerative disc disease of T-9, currently evaluated as 20 percent disabling effective July 31, 2009, and for degenerative arthritis of the right knee, currently evaluated as 10 percent disabling effective July 27, 2007.

4.  The Veteran is not precluded from securing or maintaining substantially gainful employment solely as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent prior to July 31, 2009, and greater than 20 percent thereafter for degenerative disc disease of T-9 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2012).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.16(a) (2012).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in August 2007, April 2008, and in February 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence showing that his service-connected degenerative disc disease of T-9 had worsened and that his service-connected disabilities interfered with his employability.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Veteran was provided with appropriate Vazquez-Flores notice in October 2008.

The Veteran has not alleged that he received inadequate VCAA notice in this case.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding as to the notice requirements for downstream earlier effective date claims following the grant of service connection: "that where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  The Board concludes that, because there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no additional VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding VCAA notice not required where there is no reasonable possibility that additional development will aid the Veteran).  

As will be explained below in greater detail, the evidence does not support granting an increased rating for degenerative disc disease of T-9.  The evidence also does not support granting a TDIU.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  With respect to the Veteran's increased rating claim, the August 2007 letter was issued prior to the currently appealed October 2007 rating decision; thus, this notice was timely.  With respect to the Veteran's TDIU claim, all of the VCAA notice was issued prior to the August 2009 rating decision which denied this claim; thus, this notice also was timely.  Because both of the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claims that was lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as entitlement to an increased rating for degenerative disc disease of T-9 and to a TDIU.  The Veteran was assisted at the hearing by his attorney.  The attorney and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The attorney specifically asked the Veteran about any worsening of his service-connected disability and how they impacted his employability. 

Moreover, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's attorney and the VLJ asked questions to draw out the evidence which demonstrated worsening of the Veteran's service-connected degenerative disc disease of T-9 and showed the impact of his service-connected disabilities on his employability, the only elements of the claims in question.  As such, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran also has been provided with VA examinations which address the current nature and severity of his service-connected degenerative disc disease of T-9 and the impact of his service-connected disabilities on his employability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.



Increased Rating Claim

The Veteran contends that his service-connected degenerative disc disease of T-9 is more disabling than currently evaluated.  He specifically contends that his limitation of motion on forward flexion of the spine has worsened significantly, entitling him to an increased rating.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected degenerative disc disease of T-9 currently is evaluated as 10 percent disabling effective October 22, 2002, and as 20 percent disabling effective July 31, 2009, under 38 C.F.R. § 4.71a, DC 5242 (degenerative arthritis of the spine).  See 38 C.F.R. § 4.71a, DC 5242 (2012).

Under the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula"), DC 5242 provides a 10 percent rating for degenerative arthritis of the spine manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  

A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

These ratings are assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a, DC 5237.  Note (1) to the General Rating Formula states that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment should be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, DC 5237, Note (1).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2012).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2012).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the lumbar vertebrae are considered a group of major joints ratable on a parity with major joints.  38 C.F.R. § 4.45 (2012).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2012).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Factual Background

On VA outpatient treatment in August 2007, the Veteran complained of constant aching mid-back pain aggravated by activity and twisting movements.  His back pain radiated in to the right flank from the mid-back and from the lower right back in to the buttocks.  A history of longstanding mid-back pain for approximately 30 years and a diagnosis of thoracic disc disease was noted.  The Veteran denied any lower extremity weakness or bowel or bladder impairment.  Physical examination showed grossly normal muscles, normal lumbar flexion, limited lumbar extension, medial/lateral flexion, and rotation, 5/5 muscle strength, grossly normal sensation, negative straight leg raising bilaterally, pain over the mid-back at T8/9 at spinous process with no obvious ligament deformity.  The diagnoses included thoracic 7/8 disc bulge, possible discogenic pain.  The Veteran was advised to undergo thoracic epidural steroid injections.  

On VA spine examination in September 2007, the Veteran complained of chronic intermittent low back pain.  "[The Veteran] reports twisting his upper torso causes pain in his lower lumbar area with [occasional] pain radiating to his rib area."  The VA examiner stated that he had reviewed the Veteran's electronic VA medical records.  The Veteran reported that he had been in a motor vehicle accident in August 2007 "when he was rear ended" and he experienced some increased pain "for about one week then returned to normal."  He also denied any flare-ups of back pain or intervertebral disc syndrome.  

Physical examination in September 2007 showed no spasm, atrophy, guarding, pain with motion, tenderness, or weakness in the bilateral cervical and thoracic sacrospinalis muscles, normal posture and gait, no abnormal spinal curvatures, 5/5 motor strength, and normal sensation.  Range of motion testing of the thoracolumbar spine showed flexion to 90 degrees with pain beginning at 30 degrees actively and passively with no additional limitation of motion on repetitive testing, extension to 30 degrees with pain beginning at 20 degrees actively and passively with no additional limitation of motion on repetitive testing, lateral flexion to 25 degrees with pain beginning at 20 degrees actively and passively with no additional limitation of motion on repetitive testing, and lateral rotation to 25 degrees with pain beginning at 20 degrees actively and passively with no additional limitation of motion on repetitive testing.  X-rays showed marked degenerative changes of the lumbosacral spine.  A computerized tomography (CT) scan of the Veteran's spine showed thoracic degenerative changes, most pronounced at T7-8 and T8-9.  The diagnoses included degenerative disc disease of the thoracic spine.

On VA outpatient treatment later in September 2007, the Veteran complained of pain in his lower legs that had occurred several times in the past few days and burning/painful sensation radiating from his low back in to his buttock.  Physical examination showed he was very obese and had a slow, antalgic gait "and very guarded painful posturing," poor posture, "trying to avoid pain," a slight decrease in the lumbar lordotic curve.  It was noted that the Veteran was unable to undergo an magnetic resonance imaging (MRI) scan "due to his size.  Does not fit into an open MRI."  Trunk flexion, extension, lateral flexion and rotation all were limited to the Veteran's complaints of pain.  Straight leg raising was to approximately 45 degrees bilaterally.  The VA clinician stated that she was unable to evaluate the Veteran's muscle strength due to his complaints of pain.  The Veteran complained of pain in the region of the lower lumbar spine and piriformis on palpation.  He also complained of numbness and decreased sensation on neurological examination.  The assessment was "symptoms suggestive of possible sciatica" which was difficult to assess due to the Veteran's complaints of significant and acute pain.

On VA electromyograph (EMG) consult in October 2007, a history of "having 3 episodes of sharp pain in the [bilateral lower extremities]" was noted.  These episodes lasted approximately 5 minutes each and had occurred "within the last month."  A history of back pain also was noted.  The impressions included no evidence of acute lumbar or sacral radiculopathy.

On VA outpatient treatment in November 2007, the Veteran's complaints included back pain after he fell backwards and his left scapula and mid-thoracic spine.  Objective examination showed a slow, antalgic gait "and very guarded painful posturing," a slight decrease in the lumbar lordotic curve, a "slight leaning head forward," kyphosis, and some point tenderness in the mid-thoracic spine with complaints of pain.  The impressions included a history of degenerative disc disease, especially in the thoracic spine.

In February 2008, the Veteran's complaints included pain in the mid-back which he rated as 5/10 on a pain scale.  He had experienced constant mid-back pain "throughout [the] last few weeks" which he rated as 5-6/10 on a pain scale.  A 30-year history of mid-back pain was noted.  The Veteran's pain worsened "with jostling, yielding shooting pain.  Facet injections have decreased radicular pain exacerbations, however constant pain is still present."  Physical examination showed mid-line tenderness to palpation at T7-9, mild paramedian tenderness to palpation "in this region as well" right greater than left, right costochondral tenderness to palpation in the right anterior axillary line from T6-8, and right sacroiliac joint tenderness to palpation.  It was noted that the Veteran's pain improved with flexion "although less so lately, no acute worsening with extension."  There was no bowel or bladder dysfunction.  A CT scan of the Veteran's thoracic spine taken in November 2007 was reviewed and showed no evident traumatic injury to the thoracic spine, left paracentral posterior osteophytes at T7-8 and T8-9 causing deformity on the spinal cord, and a central disk protrusion or bulge at T6-7 causing deformity on the anterior spinal cord.  The Veteran received several nerve block injections.  The assessment included a history of thoracic back pain and a history of sacroiliac joint pain and cervical spine "each of which is secondary to thoracic pain."

In April 2008, the Veteran asserted that his "biggest problem is back pain."  The Veteran reported it "hurts all over, especially his back" at T7-9.  The assessment included chronic back pain.

In November 2008, no relevant complaints were noted.  Physical examination showed pain with straight leg raising bilaterally.  X-rays of the thoracic spine showed moderate degenerative joint disease with osteophytes, no acute fracture, and unremarkable paravertebral soft tissues.  The radiologist's assessment was no evident traumatic injury to the thoracic spine and left paracentral posterior osteophytes at T7-8 and T8-9 causing deformity on the spine cord.  The clinician's assessment included chronic pain and pain with movement in his spine.

In a March 2009 statement, the Veteran asserted that his service-connected degenerative disc disease of T-9 was manifested by "a constant 'grinding' ache.  All day, every day, I have a crushing agony in my back.  This is centered on the injury but with time has grown to include a shooting nerve pain that runs around the [right] side and a crushing-grinding pain up and down the entire spine."  He also asserted that his walking or standing was limited "to about 30 minutes."

In a May 2009 statement, the Veteran contended that "there has been a continual degrading of abilities and lifestyle" as a result of his worsening disability due to his service-connected degenerative disc disease of T-9.  He reported that he could not "drive or walk for more than an hour at a time.  After driving or walking for an hour, I require a 'lay-down' rest period of several hours before I am able to sit and work at my computer."  

On VA spine examination on July 31, 2009, the Veteran's complaints included worsening back pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that he had been involved in an motor vehicle accident in 2007 "with some brief initial increase in back pain but returned to baseline as before in a short time."  The VA examiner stated that the Veteran's reported paresthesias, constipation, and decreased urinary stream were unrelated to his service-connected degenerative disc disease of T-9.  The Veteran described his back pain as constant, located in the center of his back radiating out to his ribs bilaterally, up to his skull, and down to his bilateral buttocks, and was dull, grinding, and stabbing.  He also reported that he experienced severe weekly flare-ups of pain which lasted 1-2 days and required rest.  He used a cane and a brace but could walk only between 1/4 mile and less than 1 mile.  There were no incapacitating episodes of spine disease.  

Physical examination in July 2009 showed a stooped posture, normal head position, symmetrical appearance, an antalgic gait due to the right knee, kyphosis, lumbar flattening, no thoracolumbar spine ankylosis, bilateral thoracic spine muscle spasms, pain with motion, and tenderness which resulted in an abnormal spinal contour, 5/5 motor strength, normal muscle tone, no muscle atrophy, and normal sensation throughout except at the left foot at the toes "where Veteran reports old fractures."  Range of motion testing of the thoracolumbar spine showed flexion to 70 degrees with pain beginning at 40 degrees, extension to 10 degrees with pain beginning at 1 degree, lateral flexion to 20 degrees in both directions with pain beginning at 10 degrees, and lateral rotation to 20 degrees in both directions with pain beginning at 10 degrees.  There was additional limitation of motion with repetitive motion with flexion limited to 55 degrees.  The Veteran's prior x-rays were reviewed.  The VA examiner stated that the Veteran "is unable to do most sports now mainly due to his back; the twisting motions caused increased pain.  Vet[eran] has some problems in trying to perform hygiene due to the limited [range of motion]  from his back condition."  The examiner also stated that the Veteran "cannot drive far due to his pain.  He tries some swimming as exercise - limited."  The diagnoses included degenerative disc disease thoracic spine with paracentral posterior osteophytes at T7-8 and T8-9 causing deformity on the cord and a central disk bulge at T6-7 causing deformity of the anterior cord (per imaging).

Range of motion testing by R.A.G., M.D., in June 2010 showed lumbar spine forward flexion to 30 degrees, extension to 10 degrees on the right, and lateral flexion to 10 degrees in each direction.  All of these range of motion measurements were passive range of motion.

On VA examination in May 2012, the Veteran's complaints included daily back pain "on the right...just medial to the scapula: mid thoracic region."  The Veteran denied experienced any flare-ups of back pain.  Range of motion testing of the thoracolumbar spine showed forward flexion to 85 degrees with no objective evidence of painful motion, extension to 20 degrees with no objective evidence of painful motion, lateral flexion to 30 degrees or more in both directions with no objective evidence of painful motion, and lateral rotation to 30 degrees or more in both directions with no objective evidence of painful motion.  The Veteran was able to perform repetitive range of motion testing with no additional limitation of motion.  Physical examination showed less movement than normal in the thoracolumbar spine, right paraspinal muscle diffuse subjective pain with "no reproducible tenderness or spasm noted in this right mid-thoracic region," no guarding or muscle spasm, 5/5 muscle strength, no muscle atrophy, normal sensation, negative straight leg raising, no radicular pain or other signs or symptoms due to radiculopathy, no associated neurologic abnormalities (bowel or bladder impairment), no intervertebral disc syndrome, and no vertebral fracture.  The Veteran regularly used a cane for his service-connected right knee disability.  The diagnosis was thoracic spondylosis without myelopathy.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 10 percent prior to July 31, 2009, and greater than 20 percent thereafter for degenerative disc disease of T-9.  The Veteran has contended that his service-connected degenerative disc disease of T-9 is completely disabling, entitling him to an increased rating throughout the appeal period.  The record evidence does not support the Veteran's assertions regarding the worsening of his service-connected degenerative disc disease of T-9, however.  It shows instead that, prior to July 31, 2009, this disability was manifested by, at worst, complaints of chronic low back pain, flexion to 90 degrees with complaints of pain beginning at 30 degrees with pain but no additional limitation of motion following repetitive testing, and marked degenerative spondylitic changes of the lumbosacral spine on x-rays.  For example, although he complained of back pain, the Veteran had normal spine flexion on VA outpatient treatment in August 2007.  He was diagnosed as having a thoracic disc bulge.  He reported for the first time on VA examination in September 2007 that he had been involved in a motor vehicle accident in August 2007 which had resulted in a week of back pain that subsequently resolved.  The Veteran's flexion was to 90 degrees with pain beginning at 30 degrees but no additional limitation of motion.  An EMG conducted in October 2007 showed no spinal radiculopathy despite the Veteran's complaints of significant pain on outpatient treatment one month earlier.  VA outpatient treatment in February 2008 showed that the Veteran's back pain actually improved on flexion of his spine.  He was diagnosed as having a history of sacroiliac joint and cervical spine pain that was secondary to his thoracic spine pain.  The Veteran also was diagnosed as having chronic back pain following VA outpatient treatment in November 2008.

The record evidence does not demonstrate that, prior to July 31, 2009, forward flexion of the thoracolumbar spine between 30 and 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal spinal contour such that a disability rating greater than 10 percent is warranted for the Veteran's service-connected degenerative disc disease of T-9 during this time period.  See 38 C.F.R. § 4.71a, DC 5242 (2012).  Even when considering the Veteran's subjective complaints, to include his complaints of pain, the objective evidence demonstrates that the Veteran is compensated appropriately for the level of disability that he experienced prior to July 31, 2009, as a result of his service-connected degenerative disc disease of T-9.  He also has not identified or submitted any competent evidence demonstrating his entitlement to an increased rating for this disability during this time period.  In summary, the Board finds that the criteria for a disability rating greater than 10 percent prior to July 31, 2009, for the Veteran's service-connected degenerative disc disease of T-9 are not met.  Id.

The Veteran also is not entitled to a disability rating greater than 20 percent effective July 31, 2009, for his service-connected degenerative disc disease of T-9.  Id.  The record evidence shows that, on VA examination on July 31, 2009, forward flexion was limited to 70 degrees with pain beginning at 40 degrees and, following repetitive range of motion testing, was limited to 55 degrees.  The Veteran also had a stooped posture but no thoracolumbar spine ankylosis, bilateral thoracic spine muscle spasms, pain with motion, and tenderness which resulted in an abnormal spinal contour, 5/5 motor strength, normal muscle tone, no muscle atrophy, normal sensation, and kyphosis.  This demonstrates that the Veteran's service-connected degenerative disc disease of T-9 had worsened, entitling him to a 20 percent rating effective July 31, 2009, under DC 5242.  Id.  

The Board notes that the Veteran's attorney contended in a September 2012 statement that the June 2010 range of motion testing conducted by Dr. R.A.G. entitled the Veteran to an increased rating for his service-connected degenerative disc disease of T-9.  Dr. R.A.G. provided only three range of motion results on his report which appear to show that the Veteran's forward flexion of the lumbar spine was limited to 30 degrees.  The basis for this finding is not clear from a review of this report.  Nor did Dr. R.A.G. provide an explanation in his report as to why the Veteran's range of motion on forward flexion was limited to 30 degrees when range of motion testing results obtained before and after June 2010 demonstrated a much greater range of motion in the Veteran's thoracolumbar spine.  The remaining evidence demonstrates that, although it was painful, the Veteran's range of motion in his lumbar spine was limited to, at worst, 55 degrees of forward flexion with pain beginning at 40 degrees.  The Board concludes that the June 2010 report from Dr. R.A.G. is not "based on sufficient facts or data" concerning the severity of the Veteran's service-connected degenerative disc disease of T-9.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Because he only reported three range of motion findings for the Veteran's lumbar spine in his June 2010 report, the Board also concludes that Dr. R.A.G. did not consider "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis as to the severity of the Veteran's service-connected degenerative disc disease of T-9.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  As noted, the Veteran's range of motion findings prior and subsequent to the private medical report consistently show objective findings analogous to the assignment of a 20 percent rating.  Thus, the Board concludes that Dr. R.A.G.'s June 2010 report is less than probative and does not support assigning an increased rating for the Veteran's service-connected degenerative disc disease of T-9.

The probative and persuasive evidence does not demonstrate forward flexion of the thoracolumbar spine 30 degrees or less or favorable or unfavorable ankylosis of the thoracolumbar spine or the entire spine (i.e., a 40, 50, or 100 percent rating under DC 5242) during this time period such that a disability rating greater than 20 percent is warranted effective July 31, 2009, for the Veteran's service-connected degenerative disc disease of T-9.  See 38 C.F.R. § 4.71a, DC 5242 (2012).  The Veteran is compensated appropriately for the level of disability that he has experienced since July 31, 2009, as a result of this disability.  This is especially true in light of the higher 20 percent rating assigned effective July 31, 2009.  The Veteran also has not identified or submitted any competent evidence demonstrating his entitlement to an increased rating for this disability effective July 31, 2009.  In summary, the Board finds that the criteria for a disability rating greater than 20 percent effective July 31, 2009, for the Veteran's service-connected degenerative disc disease of T-9 are not met.  Id.  

At this time, the Board acknowledges the attorney's assertion that VA misinterpreted the requirement under 38 C.F.R. § 4.71, Diagnostic Code 5243.  However, there is no evidence demonstrating that the Veteran has intervertebral disc syndrome, particularly intervertebral disc syndrome resulting in incapacitating episodes that require bed rest prescribed by a physician.  See VA examination reports dated in September 2007, July 2009, and May 2012.  See 38 C.F.R. § 4.71a, DC 5243.  No additional consideration in this regard is warranted.

The Veteran also is not entitled to a separate rating for any neurological abnormalities associated with his service-connected degenerative disc disease of T-9.  See 38 C.F.R. § 4.71a, DC 5242, Note (1).  An EMG taken in October 2007 found no evidence of acute lumbar or sacral radiculopathy despite the Veteran's complaint of several episodes of sharp pain in the bilateral lower extremities.  There was no bowel or bladder dysfunction on VA outpatient treatment in February 2008.  The July 2009 VA examiner stated that the Veteran's reported paresthesias, constipation, and decreased urinary stream were unrelated to his service-connected degenerative disc disease of T-9.  The May 2012 VA examiner found no associated neurological abnormalities on physical examination.  Thus, a separate rating for neurological abnormalities associated with the Veteran's service-connected degenerative disc disease of T-9 is not warranted.  Id.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected degenerative disc disease of T-9.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected degenerative disc disease of T-9 are not inadequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected degenerative disc disease of T-9.  This is especially true because the 20 percent rating currently assigned for the Veteran's degenerative disc disease of T-9 effective July 31, 2009, contemplates moderate disability and reflects that this disability had worsened on VA examination conducted on that date.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  As discussed in more detail below, although the Veteran contends that his service-connected degenerative disc disease of T-9 has interfered with his employability, several VA examiners have opined that, although the Veteran is precluded from strenuous physical activities, he is not precluded from sedentary employment as a result of this disability.  The Veteran also has not been hospitalized for his service-connected degenerative disc disease of T-9 during the pendency of this appeal.  In light of the above, the Board finds that the criteria for referral for consideration of an assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

The Veteran finally contends that he is entitled to a TDIU.  He specifically contends that his service-connected disabilities prevent him from securing and maintaining substantially gainful employment.

Law and Regulations

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, C&P Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, C&P Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Factual Background

When he filed his TDIU claim (VA Form 21-8940) in March 2009, the Veteran contended that his service-connected degenerative disc disease of T-9 prevented him from securing or following any substantially gainful occupation.  He stated that this disability had affected his full-time employment in 2005 and he last had worked in January 2008 when he became too disabled to work.  In a statement attached to his claim form, the Veteran asserted that his service-connected degenerative disc disease of T-9 had limited his self-employment as a real estate appraiser "to a non-profit level."

On VA joints examination in July 2009, the Veteran's complaints included worsening right knee degenerative arthritis, giving way, instability, pain, stiffness, weakness, and incoordination.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that he "always used" a cane and a right knee brace.  A history of gout was noted although it was "not symptomatic today."   The Veteran was able to stand for 15-30 minutes and walk more than 1/4 mile but less than one mile.  Physical examination showed an antalgic gait, no evidence of abnormal weight bearing, and no inflammatory arthritis.  Physical examination of the right knee showed crepitus "in all motions," tenderness, pain at rest, a tender lateral collateral ligament, no grinding or instability, subpatellar tenderness (crepitus with extension), no meniscus abnormality, and no joint ankylosis.  X-rays showed severe degenerative changes.  The Veteran was a real estate appraiser but had been unemployed for less than 1 year due to medical problems "and economy."  He was "unable to kneel and squat to do inspections and climb on properties."  He also was unable to pass the commercial driver's license (CDL) test to be a truck driver due to medications required for his pain.  He further was "limited to swimming in sports and exercise mostly due to [his] back but some from the right knee.  He can perform very few house chores due to not bending, kneeling, or squatting.  Driving is limited due to pain."  The VA examiner opined that the Veteran's current degenerative arthritis of the right knee "does not preclude sedentary employment not requiring driving/operating machinery or other hazardous operations, climbing, lifting, carrying, bending, standing, walking, kneeling, squatting, or physical exertion."  The diagnosis was degenerative arthritis of the right knee.

On VA diabetes mellitus examination in July 2009, the Veteran complained of worsening diabetes mellitus.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that he was on oral medication for his service-connected diabetes mellitus.  He denied a history of hospitalization or surgery, pancreatic trauma, episodes of hypoglycemia reaction, or ketoacidosis.  A three-year history of hypertension was noted.  The Veteran had been instructed to follow a restricted or special diet but was not restricted in his ability to perform strenuous activities.  Physical examination showed no diabetic skin abnormalities, "mild decreased hair coverage from mid lower legs to toes bilaterally," normal skin color, warmth, pulses, and capillary refill bilaterally, normal coordination, normal sensation on the right, sensory loss at the left toes due to "fractures long ago" and was not consistent with diabetic peripheral neuropathy, and no diabetic retinopathy.  The VA examiner stated that the Veteran's diabetes mellitus had no significant effects on his occupation as a real estate appraiser.  He also opined that the Veteran's current diabetes mellitus "does not preclude sedentary employment not requiring driving/operating machinery or other hazardous operations, climbing, lifting, carrying, bending, standing, walking, kneeling, squatting, or physical exertion."  The diagnosis was diabetes mellitus type II without peripheral edema.

Following VA spine examination in July 2009, the VA examiner opined that the Veteran's service-connected thoracic spine disability and his non-service-connected lumbar and cervical spine disabilities "do not preclude sedentary employment not requiring driving/operating machinery or other hazardous operations, climbing, lifting, carrying, bending, standing, walking, kneeling, squatting, or physical exertion."  

A review of the Veteran's Social Security Administration (SSA) records date-stamped as received by the RO in August 2010 indicates that SSA found him to be disabled "because of back/knee pain and degenerative disc disease" effective May 14, 2009.  A review of the Veteran's SSA records also indicates that they consist largely of copies of his VA outpatient treatment records.

A private vocational assessment completed in March 2011 noted that SSA had found the Veteran to be disabled.  It was noted that the Veteran had not worked since January 2006.  It also was noted that the Veteran had been a certified real estate appraiser until his certification lapsed in November 2010.  He previously had worked as a commercial truck driver for 15 years.  This assessment noted both the Veteran's service-connected and non-service-connected disabilities.  The Veteran rated his daily pain as 5/10 on a pain scale (with 1/10 being the least pain and 10/10 being the worst imaginable pain).  He was able to sit only for two hours before having to lie down for an hour.  He also was able to stand still for one hour and was able to walk for 11/2 hours before having to lie down.  He could drive for an hour and ride in a car for two hours before having to lie down.  He spent most of his day "alternating posturals and lying down periodically."  The rehabilitation consultant concluded that the Veteran's "inferred limitations would restrict him to predominantly seated work (sedentary)."  

In an April 2011 letter, J.W.B., M.D., stated that the Veteran "suffers from low back pain.  He needs to recline several times throughout the day in order to accommodate this pain.  He has degenerative arthritis of the thoracolumbar spine with disc space narrowing at several levels."

Following VA examination in May 2012, the VA examiner opined that the Veteran's service-connected disabilities "should not preclude light duty or sedentary employment."  This examiner also noted that "[s]trenuous physical employment is limited" due to the Veteran's service-connected back and right knee disabilities.  It was noted that the Veteran had limited range of motion in the thoracolumbar spine and significant limitation of motion in the right knee joint.  This examiner finally stated that the Veteran's service-connected diabetes mellitus "should not preclude physical or sedentary employment" because it was "well controlled on oral agents."

In a September 2012 statement, the Veteran's attorney contended that both the July 2010 SSA decision awarding the Veteran SSA disability benefits and the March 2011 private vocational assessment supported his claim for a TDIU. 

Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to a TDIU.  The Veteran contends that his service-connected disabilities preclude him from securing and maintaining substantially gainful employment.  The record evidence does not support the Veteran's assertions concerning the impact of his service-connected disabilities on his employability, however.  His attorney has contended alternatively that, because the Veteran was awarded SSA disability benefits due to his unemployability, VA is bound to award the Veteran a TDIU as well.  The Board observes in this regard that VA is not bound by any determination made by SSA.  

The Board also observes that the Veteran currently does not meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16 (2012).  Service connection is in effect for diabetes mellitus, currently evaluated as 20 percent disabling effective March 13, 2008, degenerative disc disease of T-9, currently evaluated as 20 percent disabling effective July 31, 2009, and for degenerative arthritis of the right knee, currently evaluated as 10 percent disabling effective July 27, 2007.  The Veteran's current combined disability evaluation of 40 percent is insufficient to consider TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  The schedular criteria for the assignment of a TDIU are not met.  Id.

The record evidence also demonstrates that the current severity of each of the Veteran's service-connected disabilities generally is contemplated by the rating criteria.  For example, although the Veteran had been instructed to follow a restricted or special diet because of his service-connected diabetes mellitus, he was not restricted in his ability to perform strenuous activities (as noted on VA examination in July 2009).  The Veteran's service-connected diabetes mellitus also is well controlled on oral medication (as the VA examiner noted in May 2012).  There is no indication, however, that this disability requires insulin, a restricted diet, and regulation of activities (i.e., at least a 40 percent rating under DC 7913) such that the Veteran's diabetes mellitus symptomatology is not contemplated within the currently assigned 20 percent rating under DC 7913.  See 38 C.F.R. § 4.120, DC 7913 (2012).

As discussed above, prior to July 31, 2009, the Veteran's service-connected degenerative disc disease of T-9 was manifested by, at worst, complaints of chronic low back pain, flexion to 90 degrees with complaints of pain beginning at 30 degrees with pain but no additional limitation of motion following repetitive testing, and marked degenerative spondylitic changes of the lumbosacral spine on x-rays.  The Board acknowledges that the Veteran's range of motion testing indicates that forward flexion is painful beginning at 30 degrees; however, there is no objective evidence of any additional limitation of motion following repetitive range of motion testing such that the symptomatology attributable to this disability is not contemplated within the 10 percent rating assigned under DC 5242 prior to July 31, 2009.  See 38 C.F.R. § 4.71a, DC 5242 (2012).  The symptoms attributable to the Veteran's service-connected degenerative disc disease of T-9 also are contemplated by the 20 percent rating assigned for this disability effective July 31, 2009.  Id.  Since July 31, 2009, the Veteran's service-connected degenerative disc disease of T-9 has been manifested by, at worst, forward flexion limited to 85 degrees (out of a possible total of 90 degrees) with no additional limitation of motion following repetitive testing (as seen on VA examination in May 2012).  

As also noted above, the Veteran's attorney contended in a September 2012 statement that the June 2010 range of motion testing conducted by Dr. R.A.G. entitled the Veteran to an increased rating for his service-connected degenerative disc disease of T-9.  As previously discussed, Dr. R.A.G.'s medical report is of little to no probative value.  Dr. R.A.G. provided only three range of motion results on his report which appear to show that the Veteran's forward flexion of the lumbar spine was limited to 30 degrees.  The basis for this finding is not clear from a review of this report.  Nor did Dr. R.A.G. provide an explanation in his report as to why the Veteran's range of motion on forward flexion was limited to 30 degrees when range of motion testing results obtained before and after June 2010 demonstrated a much greater range of motion in the Veteran's thoracolumbar spine.  The remaining evidence demonstrates that, although it was painful, the Veteran's range of motion in his lumbar spine was limited to, at worst, 55 degrees of forward flexion with pain beginning at 40 degrees.  The Board concludes that the June 2010 report from Dr. R.A.G. is not "based on sufficient facts or data" concerning the severity of the Veteran's service-connected degenerative disc disease of T-9 and its impact on his employability.  See Nieves-Rodriguez, 22 Vet. App. at 295.  Because he only reported three range of motion findings for the Veteran's lumbar spine in his June 2010 report and is inconsistent with the other objective evidence of record, Dr. R.A.G. did not consider "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis as to the severity of this disability and its impact on the Veteran's employability.  See Daves, 21 Vet. App. at 46.  Thus, the Board concludes that Dr. R.A.G.'s June 2010 report is of little or no probative value and is insufficient to support granting a TDIU.

The Veteran's attorney also has contended that a private vocational assessment completed in March 2011 supports granting the Veteran's TDIU claim.  A detailed review of this assessment shows that the private vocational rehabilitation consultant considered a wide variety of the Veteran's claimed disabilities, both service-connected and non-service-connected, in determining that the Veteran's employment was limited to sedentary positions.  This consultant did not determine, as the Veteran's attorney suggests in his argument to the Board, that the Veteran was precluded from all substantially gainful employment solely as a result of his service-connected disabilities, as is required to grant a TDIU.  

A Veteran's non-service-connected disabilities may not be considered in determining entitlement to a TDIU.  Van Hoose, 4 Vet. App. at 361.  The central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad, 5 Vet. App. at 524.  As also noted above, the test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  See generally 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  Accordingly, even if the March 2011 private vocational assessment is viewed in the light most favorable to the Veteran, this evidence also does not establish entitlement to a TDIU.

By contrast, opinions provided by multiple VA examiners in July 2009 and May 2012 are to the effect that the Veteran's service-connected disabilities do not preclude him from securing or maintaining substantially gainful employment.  After acknowledging that the Veteran was "unable to kneel and squat to do inspections and climb on properties," could no longer hold a CDL because of medications for his right knee pain, and also was limited in driving due to his pain, the July 2009 VA joints examiner opined that the Veteran's service-connected degenerative arthritis of the right knee did not preclude sedentary employment.  The July 2009 VA diabetes mellitus examiner similarly concluded that the Veteran's service-connected diabetes mellitus had no significant effects on his occupation as a real estate appraiser.  This examiner also opined that the Veteran's current service-connected diabetes mellitus did not preclude sedentary employment.  Finally, following the Veteran's most recent VA examination in May 2012, the VA examiner opined that the Veteran's service-connected disabilities "should not preclude light duty or sedentary employment."  This examiner noted that "[s]trenuous physical employment is limited" due to the Veteran's service-connected back and right knee disabilities.  It also was noted that the Veteran had limited range of motion in the thoracolumbar spine and significant limitation of motion in the right knee joint.  The May 2012 VA examiner finally stated that the Veteran's service-connected diabetes mellitus "should not preclude physical or sedentary employment" because it was "well controlled on oral agents."

In summary, the Veteran's current combined disability evaluation of 40 percent is insufficient to consider TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  The evidence indicates that the Veteran's symptomatology attributable to his service-connected disabilities are contemplated within the currently assigned ratings for each of these disabilities (as discussed above).  Additionally, the probative and persuasive evidence of record does not show that the Veteran is unable to obtain or retain employment because of his service-connected disabilities alone.  The preponderance of the evidence is against a finding that the Veteran is precluded from securing or following a substantially gainful occupation consistent with his educational and occupational experiences solely due to his service-connected disabilities.  38 C.F.R. § 4.16(b).  Accordingly, the criteria for a TDIU have not been met.


ORDER

Entitlement to a disability rating greater than 10 percent prior to July 31, 2009, and greater than 20 percent thereafter for degenerative disc disease of T-9 is denied.

Entitlement to a TDIU is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


